


EXHIBIT 10.5

 

THE ALLSTATE CORPORATION

2009 EQUITY INCENTIVE PLAN

 

Article 1.               Establishment, Purpose and Duration

 

1.1           Establishment of the Plan.  The Allstate Corporation, a Delaware
corporation (hereinafter, together with any successor as provided in Article 18
herein, referred to as the “Company”), hereby establishes an incentive
compensation plan for employees, as set forth in this document.  The Plan
permits the grant of nonqualified stock options (NQSOs), incentive stock options
(ISOs), stock appreciation rights (SARs), unrestricted stock, restricted stock,
restricted stock units, performance units, performance stock and other awards.

 

The Plan was formerly known as “The Allstate Corporation 2001 Equity Incentive
Plan.”  The Plan was approved by the Board of Directors on March 13, 2001 and
became effective when approved by the Company’s stockholders on May 15, 2001
(the “Effective Date”).  The Plan was amended by the Board of Directors on
March 9, 2004.  On March 14, 2006 the Plan was amended and restated effective
upon approval by stockholders at the 2006 Annual Meeting of Stockholders on
May 16, 2006.  The Plan was further amended and restated by the Board at
meetings held on September 10, 2006, February 20, 2007, and September 15, 2008. 
On March 10, 2009, the Plan was amended, restated and renamed as “The Allstate
Corporation 2009 Equity Incentive Plan,” effective upon approval by stockholders
at the 2009 Annual Meeting of Stockholders on May 19, 2009.  The Plan was
further amended and restated on February 22, 2011 and shall thereafter remain in
effect as provided in Section 1.3 herein.

 

1.2           Purpose of the Plan. The primary purpose of the Plan is to provide
a means by which employees of the Company and its Subsidiaries can acquire and
maintain stock ownership, thereby strengthening their commitment to the success
of the Company and its Subsidiaries and their desire to remain employed by the
Company and its Subsidiaries.  The Plan also is intended to attract and retain
employees and to provide such employees with additional incentive and reward
opportunities designed to encourage them to enhance the profitable growth of the
Company and its Subsidiaries.

 

1.3           Duration of the Plan.  The Plan shall commence on the Effective
Date, as described in Section 1.1 herein, and shall remain in effect subject to
the right of the Board of Directors to terminate the Plan at any time pursuant
to Article 15 herein, until all Stock subject to it shall have been purchased or
acquired according to the Plan’s provisions.

 

Article 2.               Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized:

 

2.1           Award means, individually or collectively, a grant under the Plan
of NQSOs, ISOs, SARs, Unrestricted Stock, Restricted Stock, Restricted Stock
Units, Performance Units, Performance Stock or any other type of award permitted
under Article 10 of the Plan.

 

2.2           Award Agreement means an agreement setting forth the terms and
provisions applicable to an Award granted to a Participant under the Plan.

 

--------------------------------------------------------------------------------


 

2.3           Base Value of an SAR means the Fair Market Value of a share of
Stock on the date the SAR is granted.

 

2.4           Beneficiary means a person or entity designated as a beneficiary
in accordance with Section 6.7.

 

2.5          Beneficiary Designation Form means a form provided by the Company
for the purpose of designating a beneficiary in accordance with Section 6.7.

 

2.6           Board or Board of Directors means the Board of Directors of the
Company.

 

2.7           Code means the Internal Revenue Code of 1986, as amended from time
to time.

 

2.8           Committee means the committee, as specified in Article 3,
appointed by the Board to administer the Plan.

 

2.9           Company has the meaning provided in Section 1.1 herein.

 

2.10         Covered Employee means any Participant who would be considered a
“covered employee” for purposes of Section 162(m) of the Code.

 

2.11         Disability means an impairment which  renders a Participant
disabled within the meaning of Code Section 409A(a)(2)(C).

 

2.12         Dividend Equivalent means, with respect to Stock subject to an
Award (other than an Option or SAR), a right to be paid an amount equal to cash
dividends, other than large, nonrecurring cash dividends, declared on an equal
number of outstanding shares of Stock.

 

2.13         Eligible Person means a Person who is eligible to participate in
the Plan, as set forth in Section 5.1 herein.

 

2.14         Employee means an individual who is paid on the payroll of the
Company or of one of the Company’s Subsidiaries, who is not covered by any
collective bargaining agreement to which the Company or any of its Subsidiaries
is a party, and is classified on the employer’s human resource payroll system as
a regular full-time or regular part-time employee.

 

2.15         Exchange Act means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

 

2.16         Exercise Period means the period during which an SAR or Option is
exercisable, as set forth in the related Award Agreement.

 

2.17         Fair Market Value means the price at which a share of the Stock was
last sold in the principal United States market for the Stock as of the date for
which fair market value is being determined.

 

2

--------------------------------------------------------------------------------


 

2.18         Family Member means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, domestic partner, or sibling, including
adoptive relationships, a trust in which these persons have more than fifty (50)
percent of the beneficial interest, a foundation in which these persons (or the
Employee) control the management of assets, and any other entity in which these
persons (or the Employee) own more than fifty (50) percent of the voting
interests.

 

2.19         Freestanding SAR means an SAR that is not a Tandem SAR.

 

2.20         Full-Value Award means an Award granted on or after May 19, 2009,
other than an Option or a SAR.

 

2.21         Incentive Stock Option or ISO means an option to purchase Stock,
granted under Article 6 herein, which is designated as an Incentive Stock Option
and satisfies the requirements of Section 422 of the Code.

 

2.22         Minimum Consideration means the $.01 par value per share or such
larger amount determined pursuant to resolution of the Board to be capital
within the meaning of Section 154 of the Delaware General Corporation Law.

 

2.23         Nonqualified Stock Option or NQSO means an option to purchase
Stock, granted under Article 6 herein, which is not intended to be an Incentive
Stock Option under Section 422 of the Code.

 

2.24         Option means an Incentive Stock Option or a Nonqualified Stock
Option.

 

2.25         Option Exercise Price means the price at which a share of Stock may
be purchased by a Participant pursuant to an Option, as determined by the
Committee and set forth in the Option Award Agreement.

 

2.26         Participant means an Eligible Person who has outstanding an Award
granted under the Plan.

 

2.27         Performance-Based Compensation means an Award intended to qualify
for the exemption from the limitation on deductibility imposed by
Section 162(m) of the Code as set forth in Section 162(m)(4)(C) of the Code.

 

2.28         Performance Goals means the performance goals established by the
Committee, which shall be based on one or more of the following measures: 
sales, revenues, premiums, financial product sales, earnings per share,
stockholder return and/or value, funds from operations, operating income, gross
income, net income, combined ratio, underwriting income, cash flow, return on
equity, return on capital, return on assets, values of assets, market share, net
earnings, earnings before interest, operating ratios, stock price, customer
satisfaction, customer retention, customer loyalty, strategic business criteria
based on meeting specified revenue goals, market penetration goals, investment
performance goals, business expansion goals or cost targets, accomplishment of
mergers, acquisitions, dispositions or similar extraordinary business
transactions, profit returns and margins,

 

3

--------------------------------------------------------------------------------


 

financial return ratios, market performance and/or risk-based capital goals or
returns.  Performance Goals may be based solely on a corporate, subsidiary,
business unit or other grouping basis, or a combination thereof.  Performance
Goals may reflect absolute entity performance or a relative comparison of entity
performance to the performance of a peer group of entities or other external
measure.

 

2.29         Performance Period means the time period during which Performance
Unit/Performance Stock Performance Goals must be met.

 

2.30         Performance Stock means an Award described in Article 9 herein.

 

2.31         Performance Unit means an Award described in Article 9 herein.

 

2.32         Period of Restriction means the period during which the transfer of
Restricted Stock or Restricted Stock Units is limited in some way, as provided
in Article 8 herein.

 

2.33         Person means any individual, sole proprietorship, partnership,
joint venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.

 

2.34           Plan means The Allstate Corporation 2009 Equity Incentive Plan.

 

2.35         Qualified Restricted Stock means an Award of Restricted Stock
designated as Qualified Restricted Stock by the Committee at the time of grant
and intended to qualify as Performance-Based Compensation.

 

2.36         Qualified Restricted Stock Unit means an Award of Restricted Stock
Units designated as Qualified Restricted Stock Units by the Committee at the
time of grant and intended to qualify as Performance-Based Compensation.

 

2.37         Reload Option means an additional Option related to Options awarded
prior to 2004 as described in Article 6 herein.

 

2.38                           Restricted Stock means an Award described in
Article 8 herein.

 

2.39         Restricted Stock Unit means an Award described in Article 8 herein.

 

4

--------------------------------------------------------------------------------


 

2.40         Retirement means a Participant’s termination from employment with
the Company or a Subsidiary at the Participant’s Early or Normal Retirement
Date, as applicable.

 

(a)                                  Early Retirement Date —

 

(i)                                     For Awards granted before February 22,
2011, shall mean the date prior to the Participant’s Normal Retirement Date on
which a Participant terminates employment, if such termination date occurs on or
after the Participant attains age fifty-five (55) with twenty (20) years of
service and such retirement is in accordance with the voluntary early retirement
policy of the Company or the Subsidiary with which the Participant is employed
on the date of termination of employment.

 

(ii)                                  For Awards granted on or after
February 22, 2011, shall mean the date prior to the Participant’s Normal
Retirement Date on which a Participant terminates employment, if such
termination date occurs on or after the Participant attains age fifty-five (55)
with ten (10) years of service.

 

(b)                                 Normal Retirement Date — shall have the
meaning given to it by the Company or the Subsidiary with which the Participant
is employed on the date of termination of employment, provided that such
termination is voluntary and occurs on or after the Participant attains age
sixty (60) with at least one (1) year of service at termination of employment.

 

2.41         Section 409A shall have the meaning set forth in Section 19.5
herein.

 

2.42         Section 16 Officer means any Participant who was designated by  the
Board as an “executive officer” or as an officer for purposes of Section 16 of
the 1934 Act.

 

2.43         Securities Act means the Securities Act of 1933, as amended.

 

2.44         Stock means the common stock, $.01 par value, of the Company.

 

2.45         Stock Appreciation Right or SAR means a right, granted alone or in
connection with a related Option, designated as an SAR, to receive a payment on
the day the right is exercised,

 

5

--------------------------------------------------------------------------------


 

pursuant to the terms of Article 7 herein. Each SAR shall be denominated in
terms of one share of Stock.

 

2.46         Subsidiary means any corporation, business trust, limited liability
company or partnership with respect to which the Company owns, directly or
indirectly, Voting Securities representing more than 50% of the aggregate Voting
Power of the then-outstanding Voting Securities.

 

2.47         Tandem SAR means an SAR that is granted in connection with a
related Option, the exercise of which shall require forfeiture of the right to
purchase Stock under the related Option (and when Stock is purchased under the
Option, the Tandem SAR shall be similarly canceled).

 

2.48         Termination of Employment occurs the first day on which an
individual is for any reason no longer employed by the Company or any of its
Subsidiaries, or with respect to an individual who is an Employee of a
Subsidiary, the first day on which the Company no longer owns, directly or
indirectly, Voting Securities possessing at least 50% of the Voting Power of
such Subsidiary.  For purposes of the Plan, transfer of employment of a
Participant between the Company and any one of its Subsidiaries (or between
Subsidiaries) shall not be deemed a termination of employment.  Notwithstanding
anything herein to the contrary, no issuance of Stock or payment of cash shall
be made upon a Termination of Employment with respect to any Award that
constitutes deferred compensation for purposes of Section 409A unless the
Termination of Employment constitutes a “separation from service” as that term
is used in Section 409A(a)(2)(A)(i) of the Code.

 

2.49         Unrestricted Stock means an Award of Stock not subject to
restrictions described in Article 8 herein.

 

2.50         Voting Power for purposes of Sections 2.46 and 2.48 means the
combined voting power of the then-outstanding Voting Securities entitled to vote
generally in the election of directors.

 

2.51         Voting Securities of a corporation means securities of such
corporation that are entitled to vote generally in the election of directors of
such corporation.

 

Article 3.               Administration

 

3.1           The Committee. The Plan shall be administered by the Compensation
and Succession Committee or such other committee (the “Committee”) as the Board
of Directors shall select, consisting solely of two or more nonemployee members
of the Board.  The members of the Committee shall be appointed from time to time
by, and shall serve at the discretion of, the Board of Directors.

 

3.2           Authority of the Committee.  The Committee shall have full power
except as limited by law, the articles of incorporation or the bylaws of the
Company, subject to such other restricting limitations or directions as may be
imposed by the Board and subject to the provisions herein, to determine the
Eligible Persons to receive Awards; to determine when Awards may be granted and
to grant Awards under the Plan; to determine the size and types of Awards; to
determine the terms and conditions of such Awards; to assess whether Performance
Goals have been met; to construe and

 

6

--------------------------------------------------------------------------------


 

interpret the Plan and any agreement or instrument entered into under the Plan;
to establish, amend or waive rules and regulations for the Plan’s
administration; to amend the terms and conditions of any outstanding Award,
including but not limited to amendments with respect to exercisability and
non-forfeitability of Awards upon a Termination of Employment; to make such
adjustments or modifications to Awards to Participants working outside the
United States as are necessary or advisable to fulfill the purposes of the Plan;
to accelerate the exercisability of, and to accelerate or waive any or all of
the restrictions and conditions applicable to, any Award; and to authorize any
action of or make any determination by the Company as the Committee shall deem
necessary or advisable for carrying out the purposes of the Plan; provided,
however, that the Committee may not amend the terms and conditions of any
outstanding Award so as to adversely affect in any material way such Award
without the written consent of the Participant holding such Award (or if the
Participant is not then living, the Participant’s personal representative or
estate), unless such amendment is required by applicable law; and provided,
further, that any discretion exercised by the Committee pursuant to Section 4.2
and the following paragraph of this Section 3.2 shall not be deemed to adversely
affect in any material way an Award.  The Committee may designate which
Subsidiaries participate in the Plan and may authorize foreign Subsidiaries to
adopt plans as provided in Article 14.  Further, the Committee shall interpret
and make all other determinations which may be necessary or advisable for the
administration of the Plan.  As permitted by law, the Committee may delegate its
authorities as identified hereunder.

 

If the Committee determines it is in the best interest of the Company’s
stockholders to cancel any Awards granted hereunder, it may, in its discretion,
elect at any time to cancel all or any of the Awards granted hereunder and pay
the holders of any such Awards an amount (payable in such proportion as the
Committee may determine in cash or in Stock (valued at the Fair Market Value of
a share of Stock on the date of cancellation of such Award)) equal to (i) for
Options, the number of shares of Stock subject to such cancelled Option,
multiplied by the amount (if any) by which the Fair Market Value of Stock on the
date of cancellation of the Option exceeds the Option Exercise Price; (ii) for
Restricted Stock or Performance Stock, the number of shares of Restricted Stock
or Performance Stock multiplied by the Fair Market Value of Stock on the date of
cancellation of the Award; and (iii) for Restricted Stock Units or Performance
Units, the number of units multiplied by an amount not less than the initial
value thereof; provided, however, the Committee shall not exercise discretion
and pay the holder of any Award in cash or Stock to the extent such Award
constitutes deferred compensation for purposes of Section 409A.  Amounts payable
may be prorated based upon the number of months elapsed in any related vesting
period or Performance Period, in the sole discretion of the Committee.  Except
in connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, large, nonrecurring cash
dividend, recapitalization, reorganization, merger, consolidation, spin-off or
other transaction or event described in Section 4.2), the terms of outstanding
Awards may not be amended to reduce the exercise price of outstanding Options or
SARs or to cancel outstanding Options or SARs in exchange for other Awards or
Options or SARs with an Option Exercise Price or Base Value, as applicable, that
is less than the Option Exercise Price or Base Value of the original Options or
SARs, without stockholder approval.

 

3.3           Delegation of Authority.  Notwithstanding the general authority of
the Committee to grant Awards under the Plan, the Board may, by resolution,
expressly delegate to another committee, established by the Board and consisting
of one or more employee or non-employee directors, the

 

7

--------------------------------------------------------------------------------


 

authority, within parameters specified by the Board, to determine the Eligible
Persons to receive Awards; to determine when Awards may be granted and to grant
Awards under the Plan; to determine the size and types of Awards; and to
determine the terms and conditions of such Awards; provided, however that such
committee may not grant Awards to Eligible Persons who (i) are subject to
Section 16 of the Exchange Act at the time of grant, or (ii) are at the time of
grant, or are anticipated to become during the term of the Award, “covered
employees” as defined in Section 162(m)(3) of the Code.  Such committee shall
report regularly to the Committee, who shall report to the Board, regarding any
Awards so granted.

 

3.4           Delivery of Stock by Company; Restrictions on Stock. 
Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any Stock or benefits under the Plan unless such delivery
would comply with all applicable laws (including, without limitation, the Code,
the Securities Act, and the Exchange Act) and applicable requirements of any
securities exchange or similar entity and unless the Participant’s tax
obligations have been satisfied as set forth in Article 16.

 

The Committee may impose such restrictions on any Stock acquired pursuant to
Awards under the Plan as it may deem advisable, including, without limitation,
restrictions to comply with applicable Federal securities laws, with the
requirements of any stock exchange or market upon which such Stock is then
listed and/or traded and with any blue sky or state securities laws applicable
to such Stock.

 

3.5           Decisions Binding.  All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Eligible Persons, Employees,
Participants and their Beneficiaries and estates.  No member of the Committee
shall be liable for any action or determination made in good faith with respect
to the Plan or any Award.

 

3.6           Costs. The Company shall pay all costs of administration of the
Plan.

 

Article 4.               Stock Subject to the Plan

 

4.1           Number of Shares.  Subject to Section 4.2 herein, the maximum
number of shares of Stock available for grant under the Plan shall be 70,380,000
shares (which includes the 37,000,000 shares originally provided in the Plan as
approved by stockholders in 2001, as increased to 49,000,000 shares as approved
by stockholders in 2006) plus any shares of Stock remaining for awards pursuant
to the terms of The Allstate Corporation Equity Incentive Plan.  The number of
shares of Stock to which an Award pertains shall be counted against the maximum
share limitation of this Section 4.1 as two and one-tenth (2.1) shares of Stock
for each Full Value Award and as one (1) share of Stock for each other type of
Award.  Shares of Stock underlying lapsed or forfeited Awards of Restricted
Stock shall not be treated as having been issued pursuant to an Award under the
Plan.  Shares of Stock that are potentially deliverable under an Award that
expires or is cancelled, forfeited, settled in cash or otherwise settled without
delivery of shares of Stock shall not be treated as having been issued under the
Plan.  With respect to an SAR that is settled in Stock, the full number of
shares underlying the exercised portion of the SAR shall be treated as having
been issued under the Plan, regardless of the number of shares used to settle
the SAR upon exercise.  Shares of

 

8

--------------------------------------------------------------------------------

 

Stock that are tendered or withheld to satisfy tax withholding obligations
related to an Award or to satisfy the Option Exercise Price related to an Option
or other Award shall be deemed to be shares of Stock issued under the Plan.  If,
before June 30, 2003, the Option Exercise Price is satisfied by tendering Stock,
only the number of shares issued net of the shares tendered shall be deemed
issued under the Plan.  For avoidance of doubt, if a share of Stock that
underlies an Award other than a Full-Value Award was counted against the maximum
share limitation of this Section 4.1 and pursuant to this Section 4.1
subsequently is treated as having not been issued under the Plan, the maximum
share limitation of this Section 4.1 shall be credited with one share of Stock,
and if a share of Stock pertaining to a Full-Value Award was counted against the
maximum share limitation of this Section 4.1 and pursuant to this Section 4.1
subsequently is treated as having not been issued under the Plan, the maximum
share limitation of this Section 4.1 shall be credited with 2.1 shares of
Stock.  Stock granted pursuant to the Plan may be (i) authorized but unissued
shares of common stock or (ii) treasury stock.

 

4.2           Adjustments in Authorized Stock and Awards.  In the event of any
equity restructuring (within the meaning of Financial Accounting Standards
No. 123 (revised 2004)) that causes the per share value of shares of Stock to
change, such as a stock dividend, stock split, spin off, rights offering, or
recapitalization through a large, nonrecurring cash dividend, the Committee
shall cause there to be made an equitable adjustment to (i) the number and kind
of shares available for grant under the Plan, (ii) the number of shares or
Awards that may be granted to any individual under the Plan or that may be
granted pursuant to any Articles or types of Awards and (iii) the number and
kind of shares or units subject to and the Option Exercise Price or Base Value
(if applicable) of any then outstanding Awards of or related to shares of
Stock.  In the event of any other change in corporate capitalization, such as a
merger, consolidation, any reorganization (whether or not such reorganization
comes within the definition of such term in Section 368 of the Code) or any
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence shall be made as may be determined to be
appropriate and equitable by the Committee, in its sole discretion, to prevent
dilution or enlargement of rights.  In either case, any such adjustment shall be
conclusive and binding for all purposes of the Plan.  Unless otherwise
determined by the Board upon recommendation of the Committee, the number of
shares of Stock subject to an Award shall always be a whole number.  In no event
shall an outstanding Option or SAR be amended for the sole purpose of reducing
the Option Exercise Price or Base Value thereof, without stockholder approval. 
Notwithstanding the foregoing, (i) each such adjustment with respect to an
Incentive Stock Option shall comply with the rules of Section 424(a) of the Code
and (ii) in no event shall any adjustment be made which would render any
Incentive Stock Option granted hereunder to be other than an incentive stock
option for purposes of Section 422 of the Code.

 

4.3           Award Limitations.  Subject to Section 4.2 above, the following
limitations shall apply to Awards intended to qualify as Performance-Based
Compensation: (i) the total number of shares of Stock with respect to which
Options or SARs may be granted in any calendar year to any Participant shall not
exceed 4,000,000 shares; (ii) the total number of shares of Qualified Restricted
Stock or Qualified Restricted Stock Units that may be granted in any calendar
year to any Participant shall not exceed 3,000,000 shares or Units, as the case
may be; (iii) the total number of shares of Performance Stock that may be
granted in any calendar year to any Participant shall not exceed 4,000,000
shares and the maximum amount that may be paid pursuant to Performance Units
granted in any one calendar year to any Participant shall not exceed
$10,000,000; (iv) the total number of

 

9

--------------------------------------------------------------------------------


 

shares of Stock granted pursuant to Article 10 herein in any calendar year to
any Participant shall not exceed 4,000,000 shares; (v) the total cash Award that
may be paid pursuant to an Award granted under Article 10 herein in any calendar
year to any Participant shall not exceed $10,000,000; and (vi) the aggregate
value of cash dividends (other than large, nonrecurring cash dividends) or
Dividend Equivalents that a Participant may receive in any calendar year shall
not exceed $11,500,000.

 

The maximum number of shares of Stock that may be issued pursuant to Incentive
Stock Options shall be 5,500,000 shares.

 

Article 5.               Eligibility and Participation

 

5.1           Eligibility.  Persons eligible to participate in the Plan
(“Eligible Persons”) include all Employees of the Company and its Subsidiaries,
as determined by the Committee.

 

5.2           Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all Eligible Persons those to whom
Awards shall be granted.

 

Article 6.               Stock Options

 

6.1           Grant of Options.  Subject to the terms and conditions of the
Plan, Options may be granted to an Eligible Person at any time and from time to
time, as shall be determined by the Committee.

 

The Committee shall have complete discretion in determining the number of shares
of Stock subject to Options granted to each Eligible Person (subject to
Article 4 herein) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such Options.  The Committee
may grant ISOs, NQSOs or a combination thereof.

 

6.2           Option Award Agreement.  Each Option grant shall be evidenced by
an Option Award Agreement that shall specify the Option Exercise Price, the term
of the Option (which shall not be greater than ten (10) years), the number of
shares of Stock to which the Option pertains, the Exercise Period and such other
provisions as the Committee shall determine, including but not limited to
special provisions relating to a change of control.  The Option Award Agreement
shall also specify whether the Option is intended to be an ISO or NQSO.  The
Option Exercise Price shall not be less than 100% of the Fair Market Value of
the Stock on the date of grant.  No Dividend Equivalents shall be provided with
respect to Options.

 

6.3           Exercise of and Payment for Options.  Options granted under the
Plan shall be exercisable at such times and shall be subject to such
restrictions and conditions as the Committee shall in each instance approve.

 

A Participant may exercise an Option at any time during the Exercise Period. 
Options shall be exercised by the delivery of a written notice of exercise to
the Company, or such method acceptable to the Company, setting forth the number
of shares of Stock with respect to which the Option is to be exercised,
accompanied by provision for full payment of the Stock.

 

10

--------------------------------------------------------------------------------


 

The Option Exercise Price shall be payable:  (i) in cash or its equivalent,
(ii) by tendering (by actual delivery of shares or by attestation) previously
acquired Stock (owned for at least six months) having an aggregate Fair Market
Value at the time of exercise equal to the total Option Exercise Price, (iii) by
broker-assisted cashless exercise, (iv) with respect to Options granted on and
after May 16, 2006, by share withholding or (v) by a combination of (i), (ii),
(iii) and/or (iv).

 

Options may not be exercised for less than 25 shares of Stock unless the
exercise represents the entire remaining balance of the Award.

 

Stock received upon exercise of an Option may be granted subject to restrictions
deemed appropriate by the Committee.

 

6.4           Reload Options Related to Options Granted Prior to 2004.  The
Committee may provide in an Award Agreement with respect to an Option granted
prior to 2004 that a Participant who exercises all or any portion of an Option
with Stock which has a Fair Market Value equal to not less than 100% of the
Option Exercise Price for such Option shall be granted, subject to Article 4, an
additional option (“Reload Option”) for a number of shares of Stock equal to the
sum (“Reload Number”) of the number of shares of Stock tendered in payment of
the Option Exercise Price for the Options plus, if so provided by the Committee,
the number of shares of Stock, if any, retained by the Company in connection
with the exercise of the Options to satisfy any federal, state or local tax
withholding requirements.  Reload Options may not be included in any Option
Awards granted in 2004 or later.

 

To the extent that a Reload Option is granted upon exercise of Options granted
prior to 2004, the Reload Options shall be subject to the following terms and
conditions:

 

(i)            the grant date for each Reload Option shall be the date of
exercise of the Option to which it relates;

 

(ii)           subject to (iii) below, the Reload Option, upon vesting, may be
exercised at any time during the unexpired term of the Option to which it
relates (subject to earlier termination thereof as provided in the Plan and in
the applicable Award Agreement); and

 

(iii)          the terms of the Reload Option shall be the same as the terms of
the Option to which it relates, except that (A) the Option Exercise Price shall
be the Fair Market Value of the Stock on the grant date of the Reload Option and
(B) the Reload Option shall be subject to new vesting provisions, commencing one
(1) year after the grant date of the Reload Option and vesting upon the same
schedule as the Option to which it relates.

 

Reload Options may not be granted to Participants who exercise Options after a
Termination of Employment.

 

Stock subject to this Plan may be used for Reload Options granted under The
Allstate Corporation Equity Incentive Plan.

 

11

--------------------------------------------------------------------------------


 

6.5           Termination.  Each Option Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the Option
following termination of the Participant’s employment with the Company and its
Subsidiaries.  Such provisions shall be determined in the sole discretion of the
Committee (subject to applicable law), shall be included in the Option Award
Agreement entered into with Participants, need not be uniform among all Options
granted pursuant to the Plan or among Participants and may reflect distinctions
based on the reasons for termination.

 

To the extent the Option Award Agreement does not set forth termination
provisions, the provisions of Article 13 shall control.

 

6.6           Transferability of Options.  Except as otherwise determined by the
Committee, all Options granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant, and no Option
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.  ISOs are not transferable other than by will or by the laws of
descent and distribution. The Committee shall have the authority, in its
discretion, to grant (or to sanction by way of amendment to an existing Award)
Nonqualified Stock Options, the vested portions of which may be transferred by
the Participant during his lifetime to any Family Member.  A transfer of an
Option pursuant hereto may only be effected by the Company at the written
request of a Participant and shall become effective only when recorded in the
Company’s record of outstanding Options.  In the event an Option is transferred
as contemplated herein, any Reload Options associated with such transferred
Option shall terminate, and such transferred Option may not be subsequently
transferred by the transferee except by will or the laws of descent and
distribution.  Otherwise, a transferred Option shall continue to be governed by
and subject to the terms and limitations of the Plan and the relevant Award
Agreement, and the transferee shall be entitled to the same rights as the
Participant, as if no transfer had taken place.  In no event shall an Option be
transferred for consideration.

 

6.7           Designation of Beneficiary.  (a)  Each Participant may designate a
Beneficiary who shall have the right to exercise the Option in the event of the
Participant’s death.  Participants shall designate a Beneficiary by executing a
Beneficiary Designation Form.  A Beneficiary designation is not binding on the
Company unless it receives a properly completed Beneficiary Designation
Form prior to the Participant’s death.  If no designation is made or no
designated Beneficiary is alive (or in the case of an entity designated as a
Beneficiary, in existence) at the time of the Participant’s death, the executor
or personal representative of the Participant’s estate shall have the right to
exercise the Option.  If there is any question as to the legal right of any
Beneficiary to exercise the Option under the Plan, the Company may determine in
its sole discretion whether to provide the right of exercise to the executor or
personal representative of the Participant’s estate.  The Company’s
determination shall be binding and conclusive on all persons and it will have no
further liability to anyone with respect to such Option.

 

(b) Change of Beneficiary Designation. A Participant may change an earlier
Beneficiary designation by executing a later Beneficiary Designation Form. The
execution of a Beneficiary Designation Form revokes and rescinds any prior
Beneficiary Designation Form.

 

12

--------------------------------------------------------------------------------


 

Article 7.               Stock Appreciation Rights

 

7.1           Grant of SARs.  Subject to the terms and conditions of the Plan,
an SAR may be granted to an Eligible Person at any time and from time to time as
shall be determined by the Committee.  The Committee may grant Freestanding
SARs, Tandem SARs or any combination of these forms of SARs.

 

The Committee shall have complete discretion in determining the number of SARs
granted to each Eligible Person (subject to Article 4 herein) and, consistent
with the provisions of the Plan, in determining the terms and conditions
pertaining to such SARs.

 

7.2           SAR Award Agreement.  Each SAR grant shall be evidenced by an SAR
Award Agreement that shall specify the number of SARs granted, the Base Value
(which shall not be less than one hundred percent (100%) of the Fair Market
Value of a share of Stock on the date of grant), the term of the SAR (which
shall not be greater than ten (10) years), the Exercise Period and such other
provisions as the Committee shall determine, including but not limited to
special provisions relating to a change of control.  No Dividend Equivalents
shall be provided with respect to SARs.

 

7.3           Exercise and Payment of SARs.  Tandem SARs may be exercised for
all or part of the Stock subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option.  A Tandem SAR
may be exercised only with respect to the shares of Stock for which its related
Option is then exercisable.

 

Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO:  (i) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (ii) the value of the payout
with respect to the Tandem SAR may be for no more than one hundred percent
(100%) of the difference between the Option Exercise Price of the underlying ISO
and the Fair Market Value of the shares of Stock subject to the underlying ISO
at the time the Tandem SAR is exercised; (iii) the Tandem SAR may be exercised
only when the Fair Market Value of the shares of Stock subject to the ISO
exceeds the Option Exercise Price of the ISO; and (iv) the Tandem SAR may be
transferred only when the underlying ISO is transferable, and under the same
conditions.

 

Freestanding SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes upon them.

 

A Participant may exercise an SAR at any time during the Exercise Period.  SARs
shall be exercised by the delivery of a written notice of exercise to the
Company, or such method acceptable to the Company, setting forth the number of
SARs being exercised.  Upon exercise of an SAR, a Participant shall be entitled
to receive payment from the Company in an amount equal to the product of:

 

(a)                                  the excess of (i) the Fair Market Value of
a share of Stock on the date of exercise over (ii) the Base Value multiplied by

 

(b)                                 the number of shares of Stock with respect
to which the SAR is exercised.

 

13

--------------------------------------------------------------------------------


 

At the sole discretion of the Committee, the payment to the Participant upon SAR
exercise may be in cash, in shares of Stock of equivalent value or in some
combination thereof.

 

7.4           Termination.  Each SAR Award Agreement shall set forth the extent
to which the Participant shall have the right to exercise the SAR following
termination of the Participant’s employment with the Company and its
Subsidiaries.  Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the SAR Award Agreement entered into with
Participants, need not be uniform among all SARs granted pursuant to the Plan or
among Participants and may reflect distinctions based on the reasons for
termination.

 

To the extent the SAR Award Agreement does not set forth termination provisions,
the provisions of Article 13 shall control.

 

7.5           Transferability of SARs.  Except as otherwise determined by the
Committee, all SARs granted to a Participant under the Plan shall be exercisable
during his or her lifetime only by such Participant or his or her legal
representative, and no SAR granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.  To the extent the Committee permits
the transfer of an SAR, in no event shall an SAR be transferred for
consideration.

 

Article 8.               Unrestricted Stock, Restricted Stock and Restricted
Stock Units

 

8.1           Grant of Unrestricted Stock, Restricted Stock and Restricted Stock
Units. Subject to the terms and conditions of the Plan, Unrestricted Stock,
Restricted Stock and/or Restricted Stock Units may be granted to an Eligible
Person at any time and from time to time, as shall be determined by the
Committee.

 

The Committee shall have complete discretion in determining the number of shares
of Unrestricted Stock, Restricted Stock and/or Restricted Stock Units granted to
each Eligible Person (subject to Article 4 herein) and, consistent with the
provisions of the Plan, in determining the terms and conditions pertaining to
such Awards.

 

In addition, the Committee may, prior to or at the time of grant, designate an
Award of Restricted Stock or Restricted Stock Units as Qualified Restricted
Stock or Qualified Restricted Stock Units, as the case may be, in which event it
will condition the grant or vesting, as applicable, of such Qualified Restricted
Stock or Qualified Restricted Stock Units, as the case may be, upon the
attainment of the Performance Goals selected by the Committee.

 

8.2           Unrestricted Stock, Restricted Stock/Restricted Stock Unit Award
Agreement.  Each grant of Unrestricted Stock, Restricted Stock and/or Restricted
Stock Units shall be evidenced by an Award Agreement that shall specify the
number of shares of Unrestricted Stock, Restricted Stock and/or Restricted Stock
Units granted, the initial value (if applicable), the Period or Periods of
Restriction (if applicable), and such other provisions as the Committee shall
determine, including but not limited to special provisions relating to a change
of control.

 

14

--------------------------------------------------------------------------------


 

8.3           Transferability.  Restricted Stock and Restricted Stock Units
granted hereunder may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction
established by the Committee and specified in the Award Agreement.  During the
applicable Period of Restriction, all rights with respect to the Restricted
Stock and Restricted Stock Units granted to a Participant under the Plan shall
be available during his or her lifetime only to such Participant or his or her
legal representative.

 

8.4           Certificates.  No certificates representing Stock shall be
delivered to a Participant until such time as all restrictions applicable to
such shares have been satisfied.

 

8.5           Removal of Restrictions.  Restricted Stock shall become freely
transferable by the Participant after the last day of the Period of Restriction
applicable thereto.  Once Restricted Stock is released from the restrictions,
the Participant shall be entitled to receive a certificate.

 

Payment of Restricted Stock Units shall be made after the last day of the Period
of Restriction applicable thereto.  The Committee, in its sole discretion, may
pay Restricted Stock Units in cash or in shares of Stock of equivalent value (or
in some combination thereof).

 

8.6           Voting Rights.  During the Period of Restriction, Participants may
exercise full voting rights with respect to the Restricted Stock.

 

8.7           Dividends and Other Distributions.  Subject to the Committee’s
right to determine otherwise at the time of grant, during the Period of
Restriction, Participants shall receive all cash dividends, other than large,
nonrecurring cash dividends, paid with respect to the Restricted Stock while
they are so held.  All other distributions paid with respect to such Restricted
Stock shall be credited to Participants subject to the same restrictions on
transferability and forfeitability as the Restricted Stock with respect to which
they were paid and shall be paid to the Participant promptly after the full
vesting of the Restricted Stock with respect to which such distributions were
made.

 

Rights, if any, to Dividend Equivalents on Restricted Stock Units shall be
established by the Committee at the time of grant and set forth in the Award
Agreement.

 

8.8           Termination.  Each Restricted Stock/Restricted Stock Unit Award
Agreement shall set forth the extent to which the Participant shall have the
right to receive Restricted Stock and/or a Restricted Stock Unit payment
following termination of the Participant’s employment with the Company and its
Subsidiaries.  Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all grants of Restricted
Stock/Restricted Stock Units or among Participants and may reflect distinctions
based on the reasons for termination.

 

To the extent the Restricted Stock/Restricted Stock Unit Award Agreement does
not set forth termination provisions, the provisions of Article 13 shall
control.

 

15

--------------------------------------------------------------------------------

 

Article 9.               Performance Units and Performance Stock

 

9.1           Grant of Performance Units and Performance Stock.  Subject to the
terms and conditions of the Plan, Performance Units and/or Performance Stock may
be granted to an Eligible Person at any time and from time to time, as shall be
determined by the Committee.

 

The Committee shall have complete discretion in determining the number of
Performance Units and/or shares of Performance Stock granted to each Eligible
Person (subject to Article 4 herein) and, consistent with the provisions of the
Plan, in determining the terms and conditions pertaining to such Awards.

 

9.2           Performance Unit/Performance Stock Award Agreement.  Each grant of
Performance Units and/or shares of Performance Stock shall be evidenced by a
Performance Unit and/or Performance Stock Award Agreement that shall specify the
number of Performance Units and/or shares of Performance Stock granted, the
initial value (if applicable), the Performance Period, the Performance Goals and
such other provisions as the Committee shall determine, including but not
limited to special provisions relating to a change of control and any rights to
Dividend Equivalents.

 

9.3           Value of Performance Units/Performance Stock.  Each Performance
Unit shall have an initial value that is established by the Committee at the
time of grant.  The value of a share of Performance Stock shall be equal to the
Fair Market Value of the Stock.  The Committee shall set Performance Goals in
its discretion which, depending on the extent to which they are met, will
determine the number and/or value of Performance Units/Performance Stock that
will be paid out to the Participants.

 

9.4           Earning of Performance Units/Performance Stock.  After the
applicable Performance Period has ended, the Participant shall be entitled to
receive a payout with respect to the Performance Units/Performance Stock earned
by the Participant over the Performance Period, to be determined as a function
of the extent to which the corresponding Performance Goals have been achieved.

 

9.5           Form and Timing of Payment of Performance Units/Performance
Stock.  Payment of earned Performance Units/Performance Stock shall be made
following the close of the applicable Performance Period.  The Committee, in its
sole discretion, may pay earned Performance Units/Performance Stock in cash or
in Stock (or in a combination thereof), which has an aggregate Fair Market Value
equal to the value of the earned Performance Units/Performance Stock at the
close of the applicable Performance Period.  Such Stock may be granted subject
to any restrictions deemed appropriate by the Committee.

 

9.6           Termination.  Each Performance Unit/Performance Stock Award
Agreement shall set forth the extent to which the Participant shall have the
right to receive a Performance Unit/Performance Stock payment following
termination of the Participant’s employment with the Company and its
Subsidiaries during a Performance Period.  Such provisions shall be determined
in the sole discretion of the Committee, shall be included in the Award
Agreement entered into with Participants, need not be uniform among all grants
of Performance Units/Performance Stock or among Participants and may reflect
distinctions based on reasons for termination.

 

16

--------------------------------------------------------------------------------


 

To the extent the Performance Unit/Performance Stock Award Agreement does not
set forth termination provisions, the provisions of Article 13 shall control.

 

9.7           Transferability.  Except as otherwise determined by the Committee,
a Participant’s rights with respect to Performance Units/Performance Stock
granted under the Plan shall be available during the Participant’s lifetime only
to such Participant or the Participant’s legal representative and Performance
Units/Performance Stock may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.  To the extent the Committee permits the transfer of
Performance Units/Performance Stock, in no event shall Performance
Units/Performance Stock be transferred for consideration.

 

Article 10.            Other Awards

 

The Committee shall have the right to grant other Awards which may include,
without limitation, the payment of Stock in lieu of cash, the payment of cash
based on attainment of Performance Goals established by the Committee and the
payment of Stock in lieu of cash under other Company incentive or bonus programs
Payment under or settlement of any such Awards shall be made in such manner and
at such times as the Committee may determine.

 

Article 11.            Deferrals

 

The Committee may, in its sole discretion, permit a Participant to defer the
Participant’s receipt of the payment of cash or the delivery of Stock that would
otherwise be due to such Participant under the Plan.  If any such deferral
election is permitted, the Committee shall, in its sole discretion, establish
rules and procedures for such payment deferrals.

 

Article 12.            Rights of Participants

 

12.1         Termination. Nothing in the Plan shall interfere with or limit in
any way the right of the Company or any Subsidiary to terminate any
Participant’s employment or other relationship with the Company or any
Subsidiary at any time, for any reason or no reason in the Company’s or the
Subsidiary’s sole discretion, nor confer upon any Participant any right to
continue in the employ of, or otherwise in any relationship with, the Company or
any Subsidiary.

 

12.2         Participation.  No Eligible Person shall have the right to be
selected to receive an Award under the Plan, or, having been so selected, to be
selected to receive a future Award.

 

12.3         Limitation of Implied Rights.  Neither a Participant nor any other
Person shall, by reason of the Plan, acquire any right in or title to any
assets, funds or property of the Company or any Subsidiary whatsoever,
including, without limitation, any specific funds, assets or other property
which the Company or any Subsidiary, in its sole discretion, may set aside in
anticipation of a liability under the Plan.  A Participant shall have only a
contractual right to the Stock or amounts, if any, payable under the Plan,
unsecured by any assets of the Company or any Subsidiary.  Nothing contained in
the Plan shall constitute a guarantee that the assets of such companies shall be
sufficient to pay any benefits to any Person.

 

17

--------------------------------------------------------------------------------


 

Except as otherwise provided in the Plan, no Award under the Plan shall confer
upon the holder thereof any right as a stockholder of the Company prior to the
date on which the individual fulfills all conditions for receipt of such rights.

 

12.4         Waiver.  Each Participant, by acceptance of an Award, waives all
rights to specific performance or injunctive or other equitable relief and
acknowledges that he has an adequate remedy at law in the form of damages.

 

Article 13.            Termination of Employment

 

If a Participant has a Termination of Employment, then, unless otherwise
provided by the Committee or in the Award Agreement, all Awards shall terminate
and be forfeited on the date of such Termination of Employment.

 

Article 14.            Equity Incentive Plans of Foreign Subsidiaries

 

The Committee may authorize any foreign Subsidiary to adopt a plan for granting
Awards (“Foreign Equity Incentive Plan”) and awards granted under such Foreign
Equity Incentive Plans may be treated as grants under the Plan, if the Committee
so determines.  Such Foreign Equity Incentive Plans shall have such terms and
provisions as the Committee permits not inconsistent with the provisions of the
Plan and which may be more restrictive than those contained in the Plan.  Awards
granted under such Foreign Equity Incentive Plans shall be governed by the terms
of the Plan except to the extent that the provisions of the Foreign Equity
Incentive Plans are more restrictive than the terms of the Plan, in which case
such terms of the Foreign Equity Incentive Plans shall control.

 

Article 15.            Amendment, Modification and Termination

 

The Board may, at any time and from time to time, alter, amend, suspend or
terminate the Plan in whole or in part, provided that no amendment shall be made
which shall increase the total number of shares of Stock that may be issued
under the Plan, materially modify the requirements for participation in the
Plan, or materially increase the benefits accruing to Participants under the
Plan, in each case unless such amendment is approved by the stockholders of the
Company.

 

No termination, amendment or modification of the Plan shall adversely affect in
any material way any Award previously granted under the Plan, without the
written consent of the Participant holding such Award, unless such termination,
modification or amendment is required by applicable law and except as otherwise
provided herein.

 

18

--------------------------------------------------------------------------------


 

Article 16.            Payment for Awards and Withholding

 

16.1         Payment for Awards.  In the event a Participant elects to pay the
Option Exercise Price or make payment for any other Award through tender of
previously acquired Stock, (i) only a whole number of share(s) of Stock (and not
fractional shares of Stock) may be tendered in payment, (ii) such Participant
must present evidence acceptable to the Company that he has owned any such
shares of Stock tendered in payment (and that such shares of Stock tendered have
not been subject to any substantial risk of forfeiture) for at least six months
prior to the date of exercise and (iii) Stock must be tendered to the Company,
either by actual delivery of the shares or by attestation.  When payment is made
by tender of Stock, the difference, if any, between the aggregate amount payable
and the Fair Market Value of the share(s) of Stock tendered in payment (plus any
applicable taxes) shall be paid by check.  No Participant may tender shares of
Stock having a Fair Market Value exceeding the aggregate Option Exercise Price
or other payment due.

 

16.2         Notification under Section 83(b).  The Committee may, on the grant
date or any later date, prohibit a Participant from making the election
described below.  If the Committee has not prohibited such Participant from
making such election, and the Participant shall, in connection with the exercise
of any Option, or the grant of any share of Restricted Stock, make the election
permitted under Section 83(b) of the Code (i.e., an election to include in such
Participant’s gross income in the year of transfer the amounts specified in
Section 83(b) of the Code), such Participant shall notify the Company of such
election within 10 days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b) of the Code.

 

16.3         Tax Withholding.  The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
(including any Stock withheld as provided below) sufficient to satisfy Federal,
state and local taxes (including the Participant’s FICA obligation) required by
law to be withheld with respect to an Award made under the Plan.

 

16.4         Stock Withholding.  With respect to tax withholding required upon
the exercise of Options or SARs, upon the lapse of restrictions on Restricted
Stock or Restricted Stock Units, or upon any other taxable event arising out of
or as a result of Awards granted hereunder, Participants may elect to satisfy
the withholding requirement, in whole or in part, by tendering Stock held by the
Participant (by actual delivery of the shares or by attestation) or by having
the Company withhold Stock having a Fair Market Value equal to the minimum
statutory total tax which could be imposed on the transaction.  All elections
shall be irrevocable, made in writing (or other method acceptable to the
Company) and signed by the Participant.  In the event a Participant fails to
make an election by the date required, the Participant will be deemed to have
made an election to have the Company withhold Stock having a Fair Market Value
equal to the minimum statutory total tax which could be imposed on the
transaction.

 

19

--------------------------------------------------------------------------------


 

Article 17.            Repayment of Awards and Non-Solicitation

 

17.1         Restatements.  In the event of a restatement of the Company’s
financial results to correct a material error or inaccuracy resulting in whole
or in part from the fraud or intentional misconduct of a Section 16 Officer, as
determined by the Board or a committee thereof, the Board or the committee may,
to the extent permitted by applicable law,

 

(i)            cancel or cause to be cancelled any or all of the Section 16
Officer’s outstanding Awards granted after May 19, 2009;

 

(ii)           recover or cause to be recovered any or all “Proceeds” (as
defined below) resulting from any sale or other disposition (including to the
Company) of shares of Stock issued or issuable upon vesting, settlement or
exercise, as the case may be, of any Award granted after May 19, 2009, plus a
reasonable rate of interest; and/or

 

(iii)          recover or cause to be recovered any cash paid or shares of Stock
issued to the Participant in connection with any vesting, settlement or exercise
of an Award granted after May 19, 2009, plus a reasonable rate of interest.

 

The term “Proceeds” means, with respect to any sale or other disposition
(including to the Company) of shares of Stock acquired pursuant to an Award, an
amount determined by the Committee, (a) in the case of an Award other than an
Option, SAR or cash-settled Award, up to the amount equal to the Fair Market
Value per share of Stock at the time of such sale or other disposition
multiplied by the number of shares sold or disposed of, or (b) in the case of an
Option or SAR, up to the amount equal to the number of shares of Stock sold or
disposed of multiplied by the excess of the Fair Market Value per share of Stock
at the time of such sale or disposition over the Option Exercise Price or Base
Value, as applicable.  The return of Proceeds is in addition to and separate
from any other relief available to the Company or any other actions as may be
taken by the Committee in its sole discretion.  Any determination by the
Committee with respect to the foregoing shall be final, conclusive and binding
on all interested parties.

 

17.2         Non-Solicitation.  While employed and for the one-year period
following termination of employment, any Participant who has received an Award
under the Plan shall not, directly or indirectly:

 

(i)            other than in connection with the good-faith performance of his
or her normal duties and responsibilities as an employee of the Company or any
Subsidiary, encourage any employee or agent of the Company or any Subsidiary to
terminate his or her relationship with the Company or any Subsidiary;

 

(ii)           employ, engage as a consultant or adviser, or solicit the
employment or engagement as a consultant or adviser of, any employee or agent of
the Company or Subsidiary (other than by the Company or its Subsidiaries), or
cause or encourage any Person to do any of the foregoing;

 

20

--------------------------------------------------------------------------------


 

(iii)          establish (or take preliminary steps to establish) a business
with, or encourage others to establish (or take preliminary steps to establish)
a business with, any employee or exclusive agent independent contractor of the
Company or its Subsidiaries; or

 

(iv)          interfere with the relationship of the Company or its Subsidiaries
with, or endeavor to entice away from the Company or its Subsidiaries, any
Person who or which at any time since the Participant’s hire date was or is a
material customer or material supplier of, or maintained a material business
relationship with, the Company or its Subsidiaries.

 

If a Participant violates any of the non-solicitation provisions set forth
above, to the extent permitted by applicable law, the Board or a committee
thereof may, to the extent permitted by applicable law,

 

(i)            cancel or cause to be cancelled any or all of the Participant’s
outstanding Awards granted after May 19, 2009;

 

(ii)           recover or cause to be recovered any or all Proceeds resulting
from any sale or other disposition (including to the Company) of shares of Stock
issued or issuable upon vesting, settlement or exercise, as the case may be, of
any Award granted after May 19, 2009 if the sale or disposition was effected on
or after the date that is one year prior to the date on which the Participant
first violated the non-solicitation provision(s); and/or

 

(iii)          recover or cause to be recovered any cash paid or shares of Stock
issued to the Participant in connection with any vesting, settlement or exercise
of an Award granted after May 19, 2009 if the vesting, settlement or exercise
occurred on or after the date that is one year prior to the date on which the
Participant first violated the non-solicitation provision(s).

 

17.3         No Limitation on Other Rights.  Nothing contained in this
Article 17 shall be deemed to (i) limit any additional legal or equitable rights
or remedies the Company may have under applicable law with respect to any
Participant who may have caused or contributed to the Company’s need to restate
its financial results or who may have violated the non-solicitation provisions
in the Plan or in any other plan, policy, agreement or arrangement or
(ii) affect any other non-solicitation or other restrictive covenants to which a
Participant is subject.

 

Article 18.            Successors

 

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise of all or substantially all of the business
and/or assets of the Company.

 

21

--------------------------------------------------------------------------------


 

Article 19.            Legal Construction

 

19.1         Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular and the singular shall include the plural.

 

19.2         Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

19.3         Requirements of Law.  The granting of Awards and the issuance of
Stock under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

19.4         Governing Law.  To the extent not preempted by Federal law, the
Plan, and all agreements hereunder, shall be construed in accordance with, and
governed by, the laws of the State of Delaware, except with regard to conflicts
of law provisions.

 

19.5         Code Section 409A Compliance.  To the extent applicable, it is
intended that this Plan and any Awards granted hereunder comply with the
requirements of Section 409A of the Code and any related regulations or other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service (“Section 409A”) and the Plan and any
Awards granted under the Plan shall be interpreted and construed in a manner
consistent with such intent.

 

22

--------------------------------------------------------------------------------
